Citation Nr: 1539116	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-33 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating (evaluation) for the low back disability, to include consideration of whether the reduction to 10 percent effective from December 1, 2009 was proper.

2.  Entitlement to an increased rating (evaluation) in excess of 10 percent for right leg radiculopathy.

3.  Entitlement to an increased rating (evaluation) in excess of 10 percent for left leg radiculopathy.

4.  Entitlement to an initial rating (evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to special monthly compensation (SMC) at the housebound rate.




REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to September 2007, and is in receipt of the Combat Action Badge (CAB), among other military citations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  Because a TDIU effective from December 16, 2009 (i.e., for the entire rating period) has already been granted, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  See October 2011 rating decision.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO granted service connection for thoracolumbar spine degenerative disc disease with a 40 percent rating effective from the day after service separation, October 1, 2007, based on examination findings approximating forward flexion of the thoracolumbar spine of 30 degrees or less (i.e., forward flexion of 90 degrees with pain at 20 degrees).
 
 2.  In a May 2009 proposed rating decision, the RO proposed to reduce the rating for the back disability from 40 percent to 10 percent following an April 2009 VA examination.

3.  The 40 percent disability rating for the service-connected back disability was in effect for less than five years.
 
4.  At the time of the reduction in 2009, the evidence did not show improvement in the service-connected back disability ability to function under the ordinary conditions of life and work.

5.  Throughout the rating period, the left and right lower extremity radiculopathy was manifested by, at most, near constant pain down the legs, paresthesias, numbness, and diminished knee jerk, without motor or muscle deficits.  

6.  From December 16, 2009, the Veteran will have a service-connected disability rated as total (PTSD) and additional service-connected disabilities independently ratable at 60 percent or more.



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent disability rating for the service-connected back disability, effective December 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for right leg radiculopathy are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8520 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 20 percent for left leg radiculopathy are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, DC 8520 (2015).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 100 percent rating for PTSD are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, DC 9411 (2015).

5.  The criteria for SMC at the housebound rate are met from December 16, 2009. 
38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. 
§ 3.350 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  The instant decision restores the 40 percent disability rating for the service-connected back disability effective December 1, 2009; therefore, the Board need not discuss whether the relevant reduction notification procedures were followed in the instant matter.

The Board is also granting a 100 percent schedular rating for PTSD throughout the entire initial rating period on appeal (i.e., from the date of the service connection claim) and granting SMC at the housebound rate for the period.  This constitutes a complete grant of the benefits sought; therefore, there are no further VCAA duties with respect to those appeals.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In the December 2008 notice letter sent prior to the initial denial of the increased rating claims for right and left leg radiculopathy, the RO advised the Veteran that he may submit evidence showing that the disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determines the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration.

The RO provided the Veteran with VA examinations in April 2009 and June 2010 in connection with the increased rating appeals.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  Both VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination.  The June 2010 VA examiner also reviewed the record; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  There is neither indication nor allegation of a material change in condition as it relates to the claimed radiculopathy of the lower extremities since the last VA examination.  For these reasons, the Board finds that the collective VA medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the attorney has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  

Restoration of Rating for Back Disability Analysis

In an October 2007 rating decision, the RO granted service connection for thoracolumbar spine degenerative disc disease with a 40 percent rating effective from October 1, 2007 (the day following service separation).  The rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine, and was based on examination findings approximating forward flexion of the thoracolumbar spine of 30 degrees or less (i.e., forward flexion of 90 degrees with pain at 20 degrees). 

In May 2009, the RO proposed to reduce the rating for the back disability from 40 percent to 10 percent.  In support of the proposed reduction, the RO cited the findings of the April 2009 VA examination report, which showed a total combined range of motion of 240 degrees (i.e., normal range of motion for the thoracolumbar spine) with no objective evidence of pain with active motion, no additional range of motion loss due to pain, and no loss due to factors such as fatigue, weakness, and lack of endurance or incoordination following repetitive use.  The Veteran was notified of the proposed reduction in May 2009, and given 60 days to respond.  The Veteran did not respond to the letter.

In a September 2009 rating decision, the RO decreased the rating for the back disability to 10 percent effective from December 1, 2009.  The Veteran filed a timely notice of disagreement with the reduction in January 2010, and filed a timely substantive appeal (VA Form 9) in December 2011.  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a) (2015).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. 
§ 3.344 (2015); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In this case, the 40 percent rating for the back disability had not been in effect for five years or more at the time that the RO initially proposed to reduce the rating to 10 percent.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply.  

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the rating period at issue, the back disability was rated under the rating criteria found at 38 C.F.R § 4.71a, DC 5242 for degenerative arthritis of the spine; however, because the evidence demonstrates thoracolumbar degenerative disc disease, the back disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  
38 C.F.R. § 4.71a, DC 5243.  

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

After review of the lay and medical evidence of record, the Board finds that improvement of the back disability has not been demonstrated under the ordinary conditions of life; therefore, the rating reduction was not proper.  As noted above, there is some evidence from the April 2009 VA spine examination report showing back impairment consistent with a 10 percent rating under DC 5243, which would suggest improvement of the back disability since the April 2007 VA general examination; however, other evidence of record shows that back impairment has essentially remained unchanged since the April 2007 VA general examination, particularly during periods of flare-up.  Although the April 2009 VA examiner noted forward flexion of 90 degrees and a combined range of motion of 240 degrees without objective evidence of pain on active range of motion or following repetitive motion, a subsequent VA examination performed in January 2012 (i.e., the VA housebound status or permanent need for regular aid and attendance examination) noted that forward flexion was then limited to 30 degrees, which is similar to the findings at the April 2007 VA examination and consistent with a 40 percent schedular rating.  38 C.F.R. §§ 4.3, 4.40, 4.45.  There is no indication in the record that the limitation of forward flexion recorded at the January 2012 VA examination, which occurred during a flare-up period, was not accurate; therefore, this evidence is of significant probative value and weighs against a finding that an improvement of the back disability, including the ability to function under the ordinary conditions of life, has been demonstrated so as to warrant a rating reduction.   

The Board notes that the Veteran denied having flare-ups of the spinal condition at the April 2009 VA examination; however, he also then reported having daily pain localized to the mid to low center of the back with prolonged sitting, prolonged standing, and prolonged walking that was severe and lasted for hours, and radiated to the lower extremities.  See also December 2008 VA history and physical note (noting the Veteran's report that the back does interfere with walking sometimes).  
The frequency and duration of back symptomatology, as reported by the Veteran at the April 2009 VA examination, closely approximates flare-ups of back symptomatology.  There is also evidence that the Veteran was prescribed a muscle relaxant as needed to treat back symptomatology and periodically experienced back pain affecting his gait and/or posture, which provides further support for finding that he experienced flare-ups of back symptomatology during the period.  See February 2009 VA primary care note (noting a prescribed muscle relaxant as needed); June 2011 private treatment record (noting that the Veteran had been having postural discomfort with low back pain and was moving around gingerly due to torso discomfort).  This evidence indicates that there was some fluctuation of the severity of the back symptoms and impairment during the period, with the most severe (i.e., during periods of flare-up) consistent with a 40 percent rating.      

The Board further notes that the April 2009 VA examination, which was the basis of the rating reduction, was not adequate because the VA examiner did not have access to the claims file; therefore, the VA examiner did not have a complete history of the back condition when evaluating its severity.  See Tucker, 2 Vet. App. at 201.

In consideration of the foregoing, the Board finds that the lay and medical evidence of record reflects that there was no improvement demonstrated in the service-connected back disability, and the criteria for restoration of a 40 percent rating for the back disability, effective December 1, 2009, have been met.  For these reasons, the Board finds that the reduction of the disability rating for the back disability to 10 percent was not proper, and the 40 percent disability rating is to be restored effective from December 1, 2009.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating Analysis for Right and Left Leg Radiculopathy

For the entire rating period (i.e., from November 21, 2008), radiculopathy of the left and right lower extremities have each been rated at 10 percent under the rating criteria found at 38 C.F.R § 4.124a, DC 8520, as a condition analogous to a disease of the sciatic nerve.  38 C.F.R. § 4.27.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the right and left leg lower extremity radiculopathy closely approximates moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that the criteria for an increased rating of 20 percent under DC 8520 are met for the entire rating period.  At the April 2009 VA examination, the Veteran reported numbness, paresthesias, and daily pain shooting down both legs to the feet and denied leg or foot weakness.  The motor examination, sensory examination, and reflex examination (with the exception of hypoactive knee jerks) were all normal.  At the subsequent June 2010 VA examination, the Veteran again reported daily, sharp pain down the back of the thighs and into the calves and ankles.  On examination, there was some sensory disturbance in the left and right lower extremities manifested by mild pain in both feet with some swelling at the ankles; however, no motor or muscle deficits were shown for either lower extremity and the reflex examination was normal.  Treatment records do not show a more severe level of symptoms or impairment than reflected in the VA examination reports.  Thus, the evidence shows that the left and right lower extremity radiculopathy is manifested by some loss of reflexes and some sensory disturbance; however, there is no muscle or motor deficit demonstrated for either lower extremity.  For these reasons, the Board finds that the disability picture more closely approximates moderate, incomplete paralysis of the sciatic nerve for the left and right lower extremities, and the criteria for a rating of 20 percent for radiculopathy of the left and right lower extremities have been approximated for the entire rating period.

Thus, with the exception of a hypoactive reflex in the knees, symptoms present in the bilateral lower extremities are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the radicular symptoms described above are largely sensory with only some decreased reflex noted in knees, the left and right lower extremity radiculopathy is no more than moderate in degree and does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve so that a rating of 
40 percent is warranted.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 8520, 8620, or 8720 for radiculopathy in the left or right lower extremity.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and impairment caused by the radiculopathy of the lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8515, 8615, 8715, and 8520, 8620, and 8720 specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve.  For the entire rating period, the manifestations of the left and right lower extremity radiculopathy (i.e., near constant pain, some sensory loss and hypoactive knee reflex) approximate moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's lower extremity radiculopathy are fully contemplated and adequately compensated by the 20 percent schedular ratings under DC 8520.  For these reasons, the Board finds that the schedular rating criteria are adequate, and referral for consideration of an extraschedular evaluation is not warranted.

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Court held that a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria; therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b) on such basis is not warranted. 

Initial Rating Analysis for PTSD

For the entire initial rating period (i.e., from December 16, 2009), PTSD has been rated at 70 percent under the criteria at 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the disability picture associated with PTSD closely approximates total occupational and social impairment due to psychiatric symptoms so that the criteria for a 100 percent rating are met for the entire rating period.  The evidence shows that the Veteran's employment as a police officer was terminated in December 2009 after demonstrating inappropriate and erratic behavior on multiple occasions and the psychiatric opinion that he could not continue to perform the assigned duties of a law enforcement officer.  Memoranda in the Veteran's employment personnel file note that the concerning behavior exhibited by the Veteran that led to his termination included inappropriate use of profanity and offensive comments in the workplace, reports that he had been practicing his "quick draw" with a firearm while working inside a state building, driving 110 miles per hour in a 70 mile per hour zone while off duty, and moving his gun in an uncontrolled manner and making the poor decision to use deadly force on innocent role players during an active shooter training exercise.  Also, throughout the rating period, the evidence shows strained marital and family relationships, social isolation, no friends, and activities primarily limited to church and medical appointments.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the PTSD disability picture closely approximates total occupational and social impairment due to the psychiatric symptoms such as gross impairment in thought processes, grossly inappropriate behavior, and persistent danger of hurting self or others so that the criteria for a 100 percent rating are met for the entire rating period.  

Because the Veteran has been awarded a 100 percent schedular rating for PTSD for the entire rating period, and the 100 percent schedular rating recognizes total occupational and social impairment due to the psychiatric disability, consideration of extraschedular referral is not applicable for this issue.


SMC Analysis

The Veteran seeks SMC benefits paid at the housebound rate.  He contends that he is entitled to SMC at the housebound rate based on having one disability rated at 100 percent (i.e., PTSD), which was the predominant factor in the inability to secure and maintain substantially gainful employment, in the presence of other service-connected disabilities with a combined rating of 60 percent or more.
Under 38 U.S.C.A. § 1114(s), special monthly compensation (SMC) is payable at the housebound rate if a veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s).  

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Special monthly compensation under 
38 U.S.C.A. § 1114(s) is available when a veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities ratable at 60 percent or more. 

As adjudicated above, the Board is granting a 100 percent rating for service-connected PTSD, effective December 16, 2009, the date of receipt of the service connection claim.  In addition, the Veteran's service-connected back disability (now rated at 40 percent from October 1, 2007), right leg radiculopathy (now rated at 20 percent from October 1, 2007), left leg radiculopathy (now rated at 20 percent from October 1, 2007), left knee degenerative joint disease (rated at 10 percent from January 11, 2010), right knee degenerative joint disease (rated at 10 percent from January 11, 2010) have a combined rating of 60 percent.  Because the Veteran has a 

single service-connected disability rated as totally disabling for section 1114(s) purposes and additional service-connected disabilities (combined) ratable at 60 percent or more, SMC at the housebound rate is warranted, effective December 16, 2009. 


ORDER

Restoration of a 40 percent rating for the service-connected low back disability, effective December 1, 2009, is granted.

An increased rating of 20 percent for right leg radiculopathy for the entire rating period is granted.

An increased rating of 20 percent for left leg radiculopathy for the entire rating period is granted.

An initial rating of 100 percent for PTSD for the entire rating period is granted.

SMC at the housebound rate from December 16, 2009 is granted.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


